Citation Nr: 0603501	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to September 
1966. 

This case was previously comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in New Orleans, Louisiana, 
(hereinafter RO).  The case was remanded for additional 
processing in July 2003 which was ultimately completed by the 
RO, and the case was remanded again in March 2005 to schedule 
the veteran for a hearing before a Veterans Law Judge.  The 
veteran was scheduled for such a hearing in August 2005 but 
failed to report to the hearing.  As such, this case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The service medical records do not reflect chronic 
disability associated with bronchitis, hemorrhoids or a 
cardiovascular disorder, to include hypertension.  

2.  There is no competent evidence linking a current 
disability associated with bronchitis, hemorrhoids or a 
cardiovascular disorder to include hypertension to in service 
symptomatology or pathology.  


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability due to 
bronchitis that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  
 
2.  The veteran does not have a current disability due to 
hemorrhoids that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  The veteran does not have a cardiovascular disorder to 
include hypertension that was incurred in or aggravated by 
service, and a cardiovascular disorder to include 
hypertension may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a May 2001 letter, the RO informed the veteran of the 
provisions of the VCAA.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
complete and return an enclosed VA Form 21-4138 to indicate 
whether there was additional evidence related to his claim.  
Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence or notify VA of any missing 
evidence.  

In addition, the RO issued a detailed February 2001 statement 
of the case (SOC) and, as requsted by the Board in its July 
2003 remand, a November 2004 supplemental statement of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claims, and that the February 2001 SOC and November 2004 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
November 2004 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the May 2001 letter 
informing him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the November 2004 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the veteran reported in a September 2001 
communication "I have stated my case completely," and 
desired that his case be forwarded to the Board.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the facts will be briefly 
summarized.  The Board's review of the service medical 
records, including the July 1966 retirement examination, did 
not reveal any evidence of treatment for or evidence of 
chronic bronchitis, hemorrhoids or a cardiovascular disorder, 
to specifically include hypertension.  This same observation 
was made by a VA  physician who reviewed the service medical 
records prior to examining him in September 2002.  The 
service medical records did reveal evidence of treatment for 
a persistent cough in December 1957, with a diagnoses at that 
time of upper respiratory infection.  The veteran also did 
not refer to any of the conditions for which service 
connection is claimed on a medical history compiled at the 
time of his retirement from service. 

Additional pertinent information reflected on the reports 
from the September 2002 VA examination includes reference to 
a history of hypertension since 1993, hypercholesterolemia 
requiring medication, and cardiac dysthymia.  The veteran 
reported a history of a hemorrhoid surgery in 1972 and 
another surgery on an unknown date.  The physical examination 
revealed hemorrhoids, but the physician said this condition 
was not related to military service as the onset of symptoms 
was in 1972 and the veteran was not treated for hemorrhoids 
during service.  As such, the physician's opinion was that 
the veteran's hemorrhoids were not as least as likely as not 
caused by his military service.  

The September 2002 VA examination also resulted in the 
conclusion by the examiner that the veteran's hypertension 
and cardiac dysthymia were not as likely as not "caused by 
nor increased during service, as these problems did not exist 
during that time."  With regard to bronchitis, the examiner 
noted the in-service treatment in December 1957 for an upper 
respiratory infection, said by the examiner to have been an 
"acute illness that resolved."  It was noted that the 
veteran had experienced sequela since that time, and the 
veteran denied having any lung disease.  The physical 
examination resulted in a diagnosis of "[n]octurnal cough by 
history, attributed to gastroesophageal reflux disease."  
The physician again stated that it was not as likely as not 
"that the veteran's bronchitis treated in 12/57 had any 
residuals."  A review of the remaining evidence of record 
reveals no competent medical evidence or opinions linking the 
conditions for which service is claimed to service.    
Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has current disability due to bronchitis, hemorrhoids and 
a cardiovascular disorder to include hypertension as a result 
of in-service symptomatology or pathology.  However, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
As such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, which includes the essentially negative service 
medical records,  including the retirement examination and 
medical history compiled at that time; the negative nexus 
opinions following the September 2002 VA examination as set 
forth above, and the lack of any competent medical evidence 
linking bronchitis, hemorrhoids or a cardiovascular disorder 
to include hypertension to service.  As such, the claims must 
be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


